Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 1 of 11 PageID #: 1


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK




 CHISTOPHER DOMINIK and LISA DOMINIK,

                        Plaintiffs,
                                                             Civil Action No.: _______________
                 v.

 WELLS FARGO BANK, N.A., EQUIFAX
                                                             COMPLAINT
 INFORMATION SERVICES, LLC, EXPERIAN
 INFORMATION SOLUTIONS, INC., and
                                                             JURY TRIAL DEMANDED
 TRANS UNION, LLC,

                        Defendants.



        Christopher Dominik and Lisa Dominik, Plaintiffs herein, by their attorneys, allege and

complain of Defendants as follows:

                                 PRELIMINARY STATEMENT

   1.          This is an action for actual, statutory, treble and punitive damages, declaratory

        relief, injunctive relief, and statutory attorney’s fees and costs brought pursuant to the

        Fair Credit Reporting Act, 15 U.S.C. § 1681 (“FCRA”), the Real Estate Settlement

        Procedures Act, 12 U.S.C. § 2601 et seq. (“RESPA”), the New York Fair Credit

        Reporting Act, and New York General Business Law § 380, et seq. (“NY FCRA”).

   2.          The Defendants have damaged Plaintiffs by reporting derogatory and obviously

        incorrect information regarding Plaintiffs’ mortgage with Defendant Wells Fargo, N.A.

   3.          The Defendants consist of three national credit reporting agencies: Equifax

        Information Services LLC (“Equifax”), Experian Information Solutions, Inc.

        (“Experian”), and Trans Union LLC (“Trans Union”) (collectively, the “CRA




                                                                                                     1
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 2 of 11 PageID #: 2


        Defendants”); and a “furnisher[s] of information” to those agencies, Wells Fargo Bank,

        N.A. (“Wells Fargo”).

   4.          Plaintiffs’ discovered inaccurate derogatory information on their credit reports

        and disputed the same directly with the CRA Defendants.

   5.          Wells Fargo violated the FCRA by:

                    a. failing to conduct a reasonable investigation of Plaintiffs’ disputes,

                    b. failing to review all relevant information provided by consumer reporting

                       agencies, and

                    c. failing to promptly modify, delete, or permanently block any information

                       it could not verify as accurate, in violation of 15 U.S.C. §1681s-2(b)(1).

   6.          The CRA Defendants violated the FCRA (and analogous provisions of the NY

        FCRA) by:

                    a. failing to conduct a reasonable reinvestigation of Plaintiffs’ disputes and

                       delete or modify that information, in violation of § 1681i, and upon

                       information and belief, failing to perform certain other related duties

                       pursuant to and in violation of that same provision; and

                    b. failing to maintain procedures to ensure the maximum possible accuracy

                       of the information it reported about Plaintiffs, in violation of § 1681e(b).

   7.          Wells Fargo is also a loan servicer to whom RESPA applies.

   8.          Wells Fargo violated RESPA by:

                    a. failing to make appropriate corrections to Plaintiffs’ account,

                    b. failing to cease collection efforts after being notified that Plaintiffs’ were

                       victims of identity theft, and

                    c. by reporting the inaccurate information to credit reporting agencies.

                                                                                                        2
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 3 of 11 PageID #: 3


   9.            As a direct and proximate result of the Defendants’ negligent and willful actions,

         conduct, and omissions, including publishing inaccurate derogatory information to third-

         parties, Plaintiffs suffered cognizable actual damages (both economic and non-economic)

         including but not limited to credit denials, provision of credit at higher interest rates,

         damage to reputation, emotional distress, anxiety, embarrassment, aggravation, and

         frustration.

   10.           Defendants’ willful violations of the Plaintiffs entitles Plaintiffs to an award of

          punitive damages.

                                     JURISDICTION AND VENUE

   11.           The jurisdiction of this Court is conferred by 15 U.S.C. § 1681p, 15 U.S.C. §

          1640(e), and 28 U.S.C. § 1331.

   12.           This Court has supplemental jurisdiction over the Plaintiffs’ state law claims

          pursuant to 28 U.S.C. § 1367(a).

   13.           Venue in this District is proper under 28 U.S.C. § 1391 because the Defendants

          maintain offices, transact business, and are otherwise found in this District.

                                                 PARTIES

   14.           Plaintiffs Christopher and Lisa Dominik are natural persons and citizens of New

          York, residing in Levittown.

   15.           Plaintiffs are individuals and “consumers” within the meaning of the FCRA, 15

          U.S.C. § 1681a(c), as well as the NY FCRA, NY GBL § 380-a(b).

   16.           Equifax information Services, LLC (“Equifax”) is a Georgia limited liability

          company, duly authorized and qualified to do business in the State of New York.

   17.           Experian Information Solutions, Inc. (“Experian”) is an Ohio corporation, duly

          authorized and qualified to do business in the State of New York.

                                                                                                       3
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 4 of 11 PageID #: 4


   18.            Trans Union LLC (“Trans Union”) is a Delaware limited liability company, duly

         authorized and qualified to do business in the State of New York.

   19.            Equifax, Experian, and Trans Union are each a “consumer reporting agency”

         within the meaning of the FCRA (15 U.S.C. § 1681a(f)) and NY FCRA (G.B.L. § 380-

         a(e)).

   20.            Wells Fargo is a national banking association.

   21.            Wells Fargo Bank is a “furnisher of information” within the meaning of the

         FCRA, 15 U.S.C. § 1681s-2, et seq and a loan “servicer” of a “federal related mortgage

         loan” within the meaning of RESPA 12 U.S.C. §§ 2602 and 2605.

                                               FACTS

   22.            On or about December 9, 2016, Plaintiffs purchased a home located in Largo,

         Florida for their daughter, Nicole Johnson, and her husband, David Johnson (the

         “Johnsons”).

   23.            Plaintiffs committed themselves to a mortgage with Wells Fargo for the purchase

         of said home in the amount of $170,000.00.

   24.            While the mortgage was placed under the Plaintiffs’ name, the Johnsons agreed

         with Plaintiffs that the Johnsons were responsible for making the payments to Wells

         Fargo.

   25.            In an effort to make sure that the Johnsons made all necessary payments on time

         and in the correct amount, Plaintiffs requested that all correspondence and tax insurance

         information be mailed to the Plaintiffs’ New York address in Levittown, NY.

   26.            Unfortunately, Nicole Johnson developed a serious substance abuse problem.




                                                                                                    4
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 5 of 11 PageID #: 5


   27.         On or about August 2017, Nicole Johnson wrongfully impersonated Plaintiff Lisa

         Dominik and, posing as Ms. Dominik, requested that Wells Fargo send all billing and

         loan correspondence to the Largo address.

   28.         Ms. Johnson also entered into a fraudulent loan modification agreement while

         impersonating Ms. Dominik.

   29.         Unbeknownst to the Plaintiffs, the Johnsons stopped making payments towards

         the mortgage and – using the Plaintiffs’ property in Largo, FL – engaged in an unlawful

         scheme to take deposits from multiple prospective renters.

   30.         Ultimately, the Johnsons fled Florida and were arrested, convicted, and

         incarcerated as a result.

   31.         Plaintiffs’ took and have guardianship of the Johnsons’ children i.e. Plaintiffs’

         grandchildren.

   32.         The Plaintiffs were not aware of said scheme or of the changes made to their

         account with Wells Fargo until they were contacted by the Largo Police Department in

         June of 2018.

   33.         On or about June 24, 2018, the Plaintiffs contacted Wells Fargo and discovered

         that the mortgage had not been paid in over 12 months and that the above mentioned

         changes had been made to their account without their permission.

   34.         In a follow up call done on or about July 2, 2018 with Wells Fargo, Plaintiffs

         attempted to resolve the issue with a Wells Fargo representative over the phone, but

         were instructed to visit a local branch for further assistance.

   35.         As instructed, the Plaintiffs visited a local Wells Fargo branch shortly after the

         July 2nd conversation but were denied assistance and were informed that branch could

         not discuss the issue with them. They were also informed that Ms. Johnson had

                                                                                                    5
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 6 of 11 PageID #: 6


         fraudulently opened a checking account under Ms. Dominik’s name, had overdrawn

         funds from said account, and incurred several overdraft fees as a result.

   36.         On or about December 19, 2019, a letter was sent to Wells Fargo on behalf of

         Plaintiffs demanding that Wells Fargo correct the account and cease the reporting of

         false, negative information to the credit reporting agencies.

   37.         By letter dated January 29, 2020, Wells Fargo responded to Plaintiffs December

         19, 2019 demand letter and took the position that there was no billing error or other

         account error, and that they had correctly reported the necessary information to the

         credit reporting agencies.

   38.         Despite being informed by Plaintiffs that the changes to their account were the

         result of fraud, Wells Fargo went on to report negative, and inaccurate information to the

         credit reporting agencies indicating that the July and August 2018 payments were 180

         days late.

   39.         Plaintiffs mailed dispute letters to the credit reporting agencies on or about June

         20, 2020 informing them of the inaccurate and fraudulent information that was reported

         to them by Wells Fargo.

   40.         The CRA Defendants refused to make any material changes to Plaintiffs’ credit

         reports.

                                FIRST CAUSE OF ACTION
                             VIOLATIONS OF FCRA § 1681s-2(b)
                               Against Wells Fargo Bank, N.A.

   41.         Plaintiffs reallege and incorporate the above paragraphs as if reasserted and

         realleged herein.




                                                                                                     6
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 7 of 11 PageID #: 7


   42.         Congress enshrined within the FCRA the “need to ensure that consumer

         reporting agencies exercise their grave responsibilities with fairness, impartiality, and a

         respect for the consumer’s right to privacy.” 15 U.S.C. §1681(a)(4).

   43.         Congress stated plainly the purpose of the FCRA, namely “to require that

         consumer reporting agencies adopt reasonable procedures for meeting the needs of

         commerce for consumer credit, personnel, insurance, and other information in a

         manner which is fair and equitable to the consumer, with regard to the confidentiality,

         accuracy, relevancy, and proper utilization of such information . . . .” 15 U.S.C.

         §1681(b).

   44.         Wells Fargo violated §1681s-2(b) by its acts and omissions, including, but not

         limited to:

                     a. failing to conduct a reasonable investigation of Plaintiffs’ disputes,

                     b. failing to review all relevant information provided by consumer reporting

                        agencies, and

                     c. failing to promptly modify, delete, or permanently block any information

                        it could not verify as accurate, in violation of 15 U.S.C. §1681s-2(b)(1).

   45.         As a result of the Furnisher Defendant’s violations of §1681s-2(b)(1), Plaintiffs

         suffered actual damages including but not limited to loss of credit, damage to

         reputation, embarrassment, humiliation, anguish and the other damages set forth herein.

   46.         These violations of §1681s-2(b)(1) were willful, rendering the Furnisher

         Defendant liable for actual damages, statutory damages, costs and reasonable

         attorney’s fees, and punitive damages in an amount to be determined by the Court

         pursuant to 15 U.S.C. §1681n.




                                                                                                       7
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 8 of 11 PageID #: 8


   47.          In the alternative, the Furnisher Defendant was negligent, entitling Plaintiffs to

         recover actual damages, costs, and reasonable attorney’s fees pursuant to 15 U.S.C.

         §1681o.

                              SECOND CAUSE OF ACTION
                         VIOLATIONS OF FCRA § 1681e(b) and § 1681i
                                Against the CRA Defendants

   48.          Plaintiffs reallege and incorporate the above paragraphs as if reasserted and

         realleged herein.

   49.          The CRA Defendants each violated multiple sections of 15 U.S.C. § 1681i by its

         acts and omissions including but not limited to:

                    a. failing to conduct a reasonable reinvestigation to determine whether the

                        disputed information is inaccurate and record the current status of the

                        disputed information or delete the item from Plaintiffs’ credit file in

                        violation of § 1681i(a)(1);

                    b. by failing to review and consider all relevant information submitted by

                        Plaintiffs in violation of § 1681i(a)(4); and

                    c. by failing to properly delete the disputed inaccurate items of information

                        from Plaintiffs’ credit files or modify item of information upon a lawful

                        reinvestigation in violation of § 1681i(a)(5).

   50.          Each of the CRA Defendants violated 15 U.S.C. § 1681e(b) by their conduct,

         acts and omissions including but not limited to failing to establish and/or to follow

         reasonable procedures to assure maximum possible accuracy of the information

         concerning Plaintiffs in the preparation of their credit reports and credit files that they

         published and maintained.




                                                                                                       8
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 9 of 11 PageID #: 9


   51.          As a result of the CRA Defendants’ violations of § 1681i and §1681e(b),

         Plaintiffs suffered actual damages including but not limited to: loss of credit, damage to

         reputation, embarrassment, humiliation, anguish and the other damages set forth herein.

   52.          These violations of § 1681i and § 1681e(b) were willful, rendering the CRA

         Defendants liable for actual damages, statutory damages, costs and reasonable

         attorney’s fees, and punitive damages in an amount to be determined by the Court

         pursuant to 15 U.S.C. § 1681n.

   53.          In the alternative, the CRA Defendants were negligent, entitling Plaintiffs to

         recover actual damages, costs and reasonable attorney’s fees pursuant to 15 U.S.C.

         §1681o.

                                THIRD CAUSE OF ACTION
                           VIOLATIONS OF RESPA §§ 2605(e)(1)-(3)
                               Against Wells Fargo Bank, N.A.

   54.          Plaintiffs’ dispute letter to Wells Fargo, sent in December of 2019, was a

         Qualified Written Request and Notice of Error

   55.          The December letter specified that Plaintiffs were victims of identity theft by

         Ms. Johnson (who had impersonated her mother, Ms. Dominik, in order to redirect the

         mail and open a new account).

   56.          Wells Fargo failed to make appropriate corrections; refused to cease collection

         activity; and provided inaccurate account information to credit reporting agencies, in

         violation of 2605(e)(1)-(3)

   57.          These unlawful acts harmed Plaintiffs, causing Plaintiffs to suffer actual

         damages including but not limited to: loss of credit, damage to reputation,

         embarrassment, humiliation, anguish and the other damages set forth herein.




                                                                                                      9
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 10 of 11 PageID #: 10


    58.          Pursuant to § 2605(f), Plaintiffs’ are entitled to statutory and actual damages,

          attorney fees and costs, and declaratory relief as a result of Wells Fargo’s violations.

                               FOURTH CAUSE OF ACTION
                          VIOLATIONS OF NY FCRA §380-f and §380-j
                                Against the CRA Defendants

    59.          Plaintiffs reallege and incorporate the above paragraphs as if reasserted and

          realleged herein.

    60.          Each of the CRA Defendants violated multiple sections of the NY FCRA (NY

          GBL §§ 380–380-u) by their acts and omissions including:

                     a. failing to promptly reinvestigate Plaintiff’s dispute(s) to determine

                         whether the disputed information is inaccurate and record the current

                         status of the disputed information in violation of § 380-f(a);

                     b. failing, after determining that the disputed information is in error or that

                         it can no longer be verified, to promptly expunge the item and otherwise

                         correct the file and refrain from reporting the item in subsequent

                         consumer reports, in violation of § 380-f(b); and

                     c. failing to establish and/or to follow reasonable procedures to assure

                         maximum possible accuracy of the information concerning Plaintiffs in

                         the preparation of their credit report and credit files that it published and

                         maintained in violation of § 380-j(e).

    61.          These violations of § 380-f and § 380-j(e) were willful, rendering the CRA

          Defendants liable for actual damages, costs and reasonable attorney’s fees, and punitive

          damages in an amount to be determined by the Court pursuant to § 380-l and entitling

          Plaintiffs to injunctive relief restraining Defendants from any further violations of

          Plaintiff’s rights pursuant to the NY FCRA.

                                                                                                         10
Case 2:20-cv-04021-JMA-AYS Document 1 Filed 08/28/20 Page 11 of 11 PageID #: 11


    62.          In the alternative, the CRA Defendants were negligent, entitling Plaintiffs to

          recover actual damages and costs and reasonable attorney’s fees pursuant to § 380-m as

          well as injunctive relief restraining Defendants from any further violations of Plaintiff’s

          rights pursuant to the NY FCRA.

  WHEREFORE, Plaintiffs seek judgment in Plaintiffs’ favor and judgment against Defendants:

          a. awarding Plaintiffs actual damages, statutory damages, punitive damages, treble

             damages, costs and reasonable attorney’s fees as against each Defendant;

          b. ordering Defendants to immediately delete all inaccurate information from Plaintiffs’

             credit reports and files and cease reporting the inaccurate information to any and all

             persons and entities to whom they report consumer credit information, and to send

             updated and corrected credit report information to all persons and entities to whom

             they have reported inaccurate information about the Plaintiffs;

          c. enjoining Defendants from violating Plaintiff’s NY FCRA rights and from all other

             unlawful conduct set forth herein; and to declaratory relief; and

          d. such other and further relief as may be necessary, just, and proper.

                                   DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury as to all

  issues so triable.

 Dated: August 28, 2020

                                                        /s/ Daniel A. Schlanger
                                                        Daniel A. Schlanger
                                                        Schlanger Law Group LLP
                                                        80 Broad Street, Suite 1301
                                                        New York, NY 10004
                                                        T: 212-500-6114
                                                        F: 646-612-7996
                                                        E: dschlanger@consumerprotection.net
                                                        Counsel for Plaintiff

                                                                                                      11
